AFFIRM; and Opinion Filed October 27, 2014.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-13-01651-CV

                        CITY OF DALLAS, Appellant and Cross-Appellee
                                          V.
                 DIANE SANCHEZ, INDIVIDUALLY AND AS REPRESENTATIVE
                    OF THE ESTATE OF MATTHEW SANCHEZ, DECEASED,
                    AND ARNOLD SANCHEZ, Appellees and Cross-Appellants

                                 On Appeal from the 191st Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. DC-13-08320-J

                                                              OPINION
                                   Before Justices O’Neill, Lang-Miers, and Brown 1
                                              Opinion by Justice O’Neill
           Appellees/cross-appellants Diane and Arnold Sanchez sued the City of Dallas for

negligence connected with the death of their son, Matthew. The City filed a motion to dismiss

under Rule 91a, Texas Rules of Civil Procedure. The trial court granted the motion in part and

denied it in part. Both parties filed an interlocutory appeal. We affirm the trial court’s order.

                                                             BACKGROUND

           A. Rule 91a

           Rule 91a permits a party to move to dismiss a cause of action “on the grounds that it has

no basis in law or fact.” The rule provides that “[a] cause of action has no basis in law if the


     1
       We thank the parties and their counsel for their participation in the “Appealing to the Public” program of the Dallas Bar Association, the
Dallas Independent School District, and this Court in the submission of this case.
allegations, taken as true, together with inferences reasonably drawn from them, do not entitle

the claimant to the relief sought.” TEX. R. CIV. P. 91a.1. The trial court may conduct an oral

hearing on the motion, but “may not consider evidence in ruling on the motion and must decide

the motion based solely on the pleading of the cause of action . . . .” TEX. R. CIV. P. 91a.6.

          B. Facts

          Under Rule 91a, we accept the factual allegations in the plaintiffs’ operative petition as

true. The Sanchezes allege that on November 16, 2012, Dallas 911 received two telephone calls

from two different cell phone numbers seeking emergency assistance for drug overdoses in two

different apartments in the same complex. The calls were made within ten minutes of each other.

The second call sought assistance for Matthew.            The dispatcher received the address and

confirmed that responders were on their way. Then “the call was somehow disconnected.”

Emergency responders went to the apartment associated with the first call, but not the second.

Matthew did not receive emergency treatment. He died six hours after the call and less than an

hour before his parents discovered him.

          C. The Sanchezes’ pleading

          In their third amended original petition, the Sanchezes alleged: 2

                     5.1 The city of Dallas is liable under the Tort Claims [A]ct for
                     negligent use and negligent misuse of their computer system
                     and phone system. The City of Dallas 911 personnel’s negligent
                     use or negligent misuse of their computer system hardware and
                     software property and misuse of their phone system property both
                     of which should been used in a manner to have ensured their
                     ability to determine that the calls were two separate incidents
                     coming from two different locations was another proximate cause
                     of Matthew Sanchez not being discovered by emergency
                     responders. Based upon current information and belief it appears
                     that, the 911 employee negligently misused the phone property
                     in question by hanging up on a pending 911 prior to the arrival
                     of 911 responders and/or a malfunction of the phone system in

   2
       All emphasis is added.



                                                   –2–
question caused the caller and the 911 operator to become
disconnected.

5.2 The 911 employees violated city ordinances related to safety
on the job, including but not limited to City of Dallas Personnel
Rule 34-36(b)(5)(A) & 34-36(b)(7)(A). Further, Plaintiffs believe
that Defendant’s dispatcher violated local, state and federal
regulations, statutes, and/or ordinances regarding training and
accreditation of the employee, and specifically in determining the
location of two similar but distinct calls and also in misusing the
phone by either intentionally hanging up on the 911 caller or
failing to redial a call that had become disconnected due to a phone
system malfunction prior to the arrival of emergency personnel.
See e.g. TEX. OCC. CODE § 1701.405 (requiring 40 hours of
training of 911 training for telecommunicators); NENA 56-001
(requiring call backs if disconnected before personnel can
determine if assistance is still needed) & NENA 56-005 (sec. 3.6.1
requiring address verification with ALI display and sec. 3.14
requiring making sure the two 911 calls were not redundant).

5.3 Due to the dispatcher’s negligent use and negligent misuse of
the computer and phone system property and/or the
malfunction of the phone system in question and/or subsequent
failures in appropriate procedures no responders ever arrived at
Matthew Sanchez’s apartment and he was found dead in his
apartment by his parents Diane Sanchez and Arnold Sanchez at
approximately 9:20 a.m. on November 16, 2012. The autopsy of
Mathew Sanchez reveals the time of death as approximately 8:40
a.m.

5.4 Upon information and belief, the city of Dallas 911 personnel
in question negligently used or misused their computer system
and failed to recognize that the two phone calls were coming in
from two different locations at the same apartment complex or
alternatively negligently used their computer system in a way that
failed to adequately alert other 911 personnel that the phone calls
were coming in from two different locations at the same apartment
complex—all of which collectively resulted in the emergency
responder failing to recognize that two separate 911 calls had been
made and failing to recognize that the overdosed individual he was
assisting was not in the same location as where Mathew Sanchez
911 call had been placed and where his Apple iphone still
remained.




                                –3–
           D. The trial court’s order

           The trial court granted the City’s motion to dismiss in part and denied it in part. The

order provides that the motion is granted “as to all claims of use/misuse of equipment, failure to

follow procedures, failure to train,” and denied “as to allegations that the equipment failed or

malfunctioned.”

                                                                    ISSUES

           The City contends the trial court erred by partially denying the motion to dismiss because

the court does not have subject matter jurisdiction over a negligence claim against a city based

upon its malfunctioning telephone equipment. In their cross-issues, the Sanchezes contend that

the trial court erred by granting the City’s motion to dismiss their claims relating to use or non-

use of equipment. They also contend the trial court’s partial denial of the City’s motion was

correct.

                                                       STANDARD OF REVIEW

           In its motion to dismiss, the City challenged the trial court’s subject matter jurisdiction

over the Sanchezes’ claims. The parties agree that we review the trial court’s ruling on this

question of law de novo. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–

27 (Tex. 2004). 3

           Although rule 91a is new, 4 in this appeal our review is similar to a challenge to the

pleadings through a plea to the jurisdiction as described in Miranda. See id.; see also Austin

State Hosp. v. Graham, 347 S.W.3d 298, 301 (Tex. 2011) (appeal may be taken from orders

     3
       Several of our sister courts have also applied a de novo standard of review to rulings by trial courts under Rule 91a. See Dailey v. Thorpe,
No. 01-13-00492-CV, 2014 WL 4257739, at *2–3 (Tex. App.—Houston [1st Dist.] Aug. 28, 2014, no pet. h.); Wooley v. Schaffer, No. 14-13-
00385-CV, 2014 WL 3955111, at *2–4 (Tex. App.—Houston [14th Dist.] Aug. 14, 2014, no pet. h.); GoDaddy.com, LLC v. Toups, 429 S.W.3d
752, 754 (Tex. App.—Beaumont 2014, pet. filed).
     4
       In 2011, section 22.004(g) was added to the Texas Government Code, and provides in part that “[t]he Supreme Court shall adopt rules to
provide for the dismissal of causes of action that have no basis in law or fact on motion and without evidence.” See TEX. GOV’T CODE ANN.
§ 22.004(g) (West Supp. 2014). Rule 91a “is a new rule implementing section 22.004 of the Texas Government Code,” adopted effective March
1, 2013, and applicable to all pending cases. See TEX. R. CIV. P. 91a cmt. & ed. note (citing Tex. Sup. Ct. Order, Misc. Docket No. 13-9022, Feb.
12, 2013).



                                                                      –4–
denying assertion of immunity, regardless of procedural vehicle used); City of Austin v. Liberty

Mut. Ins., 431 S.W.3d 817, 822 n.1 (Tex. App.—Austin 2014, no pet.) (reviewing trial court’s

order on Rule 91a motion “using the standard of review for pleas to the jurisdiction that

challenge only the pleadings”); Wooley, 2014 WL 3955111, at *3 (finding Rule 91a motions

“unique,” but “analogous to pleas to the jurisdiction”). To determine if subject matter jurisdiction

exists, we determine if the pleader has alleged facts that affirmatively demonstrate the court’s

jurisdiction to hear the case. Miranda, 133 S.W.3d at 226. We construe the pleadings liberally

in favor of the plaintiff and look to the pleader’s intent. Id.

                                          APPLICABLE LAW

         The Texas Tort Claims Act (TTCA) provides a limited waiver of immunity from suit and

from liability for negligence for municipalities engaged in certain governmental functions. See

TEX. CIV. PRAC. & REM. CODE ANN. § 101.0215(a) (West Supp. 2014) (liability of municipality).

Operation of an emergency ambulance service is a governmental function. TEX. CIV. PRAC. &

REM. CODE ANN. § 101.0215(18). The waiver is limited and entirely dependent upon statute.

Dallas Cnty. Mental Health & Mental Retardation v. Bossley, 968 S.W.2d 339, 341–42 (Tex.

1998); see also TEX. CIV. PRAC. & REM. CODE ANN. §§ 101.001–101.109 (West 2011 & Supp.

2014).

         Section 101.021(2) of the TTCA specifically provides that a governmental unit is liable

for:

                (2) personal injury and death so caused by a condition or use of
                tangible personal or real property if the governmental unit would,
                were it a private person, be liable to the claimant according to
                Texas law.

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(2).

         For immunity to be waived, personal injury or death must be proximately caused by a

condition or use of tangible personal property. Bossley, 968 S.W.2d at 343; Dallas Cnty. v.
                                                 –5–
Posey, 290 S.W.3d 869, 872 (Tex. 2009). Property does not cause injury if it does no more than

furnish the condition that makes the injury possible. Bossley, 968 S.W.2d at 343. If the injury is

“distant geographically, temporally, and causally” from the use or condition of tangible personal

property, there is no waiver of immunity. See id. There must be a nexus between the condition

or use of the property and the injury, requiring more than “mere involvement of property.”

Posey, 290 S.W.3d at 872. The condition “must actually have caused the injury.” Id.

                                                               DISCUSSION

           A. Claims arising from use or non-use of equipment

           The trial court granted the City’s motion to dismiss the Sanchezes’ “claims of use/misuse

of equipment, failure to follow procedures, [and] failure to train.” 5                                         Claims for misuse of

equipment are actionable under the TTCA, but claims for misuse of information are not. See

Univ. of Tex. Med. Branch at Galveston v. York, 871 S.W.2d 175, 178–79 (Tex. 1994)

(information is not tangible property). And claims for non-use or failure to use property are not

actionable. See Tex. Dep’t of Criminal Justice v. Miller, 51 S.W.3d 583, 587–88 (Tex. 2001)

(legislature has drawn line between “use” and “non-use” of tangible personal property under

TTCA).

           If the gravamen of a claim for misuse of property is actually misuse of information or

non-use of property, there is no waiver of immunity. In City of El Paso v. Hernandez, 16 S.W.3d
409, 411 (Tex. App.—El Paso 2000, pet. denied), appellees alleged that the delay in dispatching

an ambulance from one El Paso hospital to another resulted in the death of Andrea Hernandez.

Although the applicable policy was to transport patients with life-threatening emergencies to the

nearest hospital, Hernandez initially was transported to a more distant hospital that did not have


     5
       In a footnote of their reply brief, the Sanchezes state that they “do not waive their claims concerning training” but “do not appeal those
portions of the trial court’s order.” We therefore do not address those claims.



                                                                     –6–
the equipment necessary to save her life. Id. at 411–13. Although appellees’ petition alleged the

negligent use of an emergency vehicle, the court concluded that “the gravamen of Appellees’

complaint is that EMS personnel made an incorrect medical decision” about whether Hernandez

had a life-threatening emergency. Id. at 416. This complaint “about a non-use of the vehicle”

did not fall within section 101.021’s waiver of immunity. Id. Similarly, delay in dispatching a

second ambulance was a non-actionable claim for non-use of a vehicle. Id. at 416–17. And the

claim that a dispatcher used or misused a telephone or other equipment by failing to timely

dispatch an ambulance and by discussing personal matters with his supervisor instead of

dispatching the ambulance were non-actionable claims for “non-use of the equipment and misuse

or non-use of intangible information.” Id. at 417.

       In Martinez v. City of Abilene, 963 S.W.2d 559, 560 (Tex. App.—Eastland 1998, no pet.),

cited by the City in oral argument, the court cited numerous cases holding that the use of

computers, telephones, or records to collect and communicate information is not a use of tangible

personal property under the TTCA. In Martinez, a police officer input an incorrect vehicle

identification number into the City’s computer system when recording a missing person report.

Id. The plaintiff alleged the incorrect entry caused a delay in identifying the car and locating her

missing son, causing his death.      Id.   The court concluded the identification number was

“information” put “in the wrong category in the computer,” and explained, “[t]his is a case of

misuse of information, not a case of misuse of tangible property.” Id. at 560. The trial court’s

dismissal of the plaintiff’s suit was affirmed.       Id. The City contends that the Sanchezes’

complaints are non-actionable claims for misuse of information.

       The Sanchezes complain of “negligent use and negligent misuse” of the City’s phone and

computer systems in paragraphs 5.1 through 5.4 of their petition. These complaints arise from

(1) the City’s failure to determine that there were two separate 911 calls from two separate

                                                –7–
locations; (2) the 911 employee’s hanging up the phone before the arrival of the responders; and

(3) the 911 employee’s failure to redial the caller. We conclude that the gravamen of each of

these complaints is the non-use of tangible property. The telephone system and computer system

were not used to determine and track the locations of the two calls received by the 911 operator,

or to determine that the two calls were not redundant. And the 911 employee failed to use the

telephone system to ensure that the responders had arrived at the correct location. Non-use of

tangible property does not waive immunity. See Miller, 51 S.W.3d at 587–88; City of N.

Richland Hills v. Friend, 370 S.W.3d 369, 372 (Tex. 2012) (claim that City failed to retrieve and

use automatic external defibrillator device to revive swimmer at water park was non-use claim,

not sufficient to waive City’s immunity).

       The Sanchezes also argue that the City’s failure to determine there were two separate 911

calls from two separate locations was a “failure to acquire information,” not a non-actionable

misuse of information. See Martinez, 963 S.W.2d at 560. The Sanchezes contend that failing to

acquire information at all is different from misusing information. If no information is acquired,

they argue, then there is no information to misuse. Instead, they contend the misuse was of

tangible equipment—the telephone system—by failing to verify that the two emergency calls

were not redundant. The Sanchezes distinguish Hernandez and other cases cited by the City on

this ground, noting in those cases the lack of “any allegation of misused equipment causing the

failure to acquire information necessary for dispatch.”       See, e.g., id. at 413 (summarizing

allegations made in petition). We have concluded, however, that the gravamen of the Sanchezes’

“negligent use and negligent misuse” allegations is non-use of property; that is, the failure to use

the telephone and computer systems to determine that the two calls were not redundant. The trial

court correctly concluded that there was no waiver of immunity for these claims. See id. at 416–

17. Because the Sanchezes’ pleadings were not sufficient to allege a claim for “negligent use

                                                –8–
and negligent misuse of property,” the trial court’s dismissal of that claim was proper. See TEX.

R. CIV. P. 91a.1.

           B. Claims arising from malfunctioning equipment

           We also conclude the trial court correctly denied the City’s motion to dismiss the

Sanchezes’ claims asserting that equipment failed or malfunctioned. The Sanchezes pleaded in

the alternative that Matthew died when the emergency call seeking assistance for him was

disconnected by malfunction of the phone system. They specifically alleged that the emergency

call was disconnected “due to a phone system malfunction prior to the arrival of emergency

personnel.” They alleged that due to the malfunction of the phone system, “no responders ever

arrived at Matthew Sanchez’s apartment and he was found dead in his apartment by his parents

. . . .”

           The Sanchezes’ pleadings alleged that the condition of tangible personal property—the

City’s emergency phone system—caused Matthew’s death. The City argues again that the

Sanchezes’ claim is actually for misuse of information. Citing City of El Paso v. Wilkins, 281
S.W.3d 73, 75 (Tex. App.—El Paso 2008, no pet.), the City argues that the failure to dispatch

emergency personnel is a claim for the alleged misuse of intangible information which is

insufficient to invoke a waiver of immunity. In Wilkins, a police unit did not respond to a 911

emergency call until two and one-half hours after the call was made. Id. at 74. During the

interim, the caller committed suicide.      Although the appellees argued that the inadequate

condition of the emergency communications system contributed to the delay, there were “no

facts or evidence alleged that there was a problem with the telephones or computer systems

used.” Id. at 75. The court explained that the appellees’ claims were “based on the failure to

timely dispatch a police unit in response to the call.” Id. at 76. The court continued, “[t]his

failure to dispatch involved the conveyance of information, which is not tangible personal or real

                                                –9–
property.” Id. Although the telephones and computers used were “tangible,” there were no

allegations that they were “in any defective or inadequate condition” or were misused. Id.

Without any such allegations, the appellees’ complaint did not fall within the statutory waiver of

immunity. Id.

       In Hernandez, appellees alleged “that the inadequate condition of the communications

system contributed to the delay which caused the death of Mrs. Hernandez.” Hernandez, 16
S.W.3d at 417.     When the telephone system became busy, calls “rolled over” to the fire

department, which “could not have been of assistance.”         Id.   But because there were no

allegations that any calls relating to Hernandez “rolled over” to the fire department “or that this

condition of the system contributed to the delay,” there was no waiver of immunity. Id.

       Here, in contrast, the Sanchezes made specific allegations of a malfunction of the

telephone system in its use by the 911 operator. A failure or malfunction of the equipment

allegedly cut off the caller before the call was completed and contributed to the City’s failure to

provide emergency medical attention to Matthew. These allegations were sufficient to allege

that a condition of tangible personal property caused injury. See Michael v. Travis Cnty. Hous.

Auth., 995 S.W.2d 909, 913–14 (Tex. App.—Austin 1999, no pet.) (allegation that two pit bulls

escaped through defective fence and attacked two children sufficiently alleged that condition or

use of tangible personal property proximately caused injuries, as required by TTCA section

101.021(2)).

       C. Causation

       The City argues that even if the Sanchezes’ allegations of an equipment malfunction are

sufficient, their allegations of proximate cause are not. The City contends that the cause of

Matthew’s death was a drug overdose, not lack of emergency medical attention. “To find

proximate cause, there must be a nexus between the condition of the property and the injury.”

                                              –10–
Posey, 290 S.W.3d at 872. The Posey court explained that “[f]or a defective condition to be the

basis for complaint, the defect must pose a hazard in the intended and ordinary use of the

property.” Id. In Posey, because exposed wires in a telephone cord did not cause Posey’s injury

(death by suicide using the telephone cord), “the requisite nexus between the condition

complained of and the harm was thus not established.” Id.

       In addition, property does not cause injury if it does no more than furnish the condition

that makes the injury possible. Bossley, 968 S.W.2d at 343. In Bossley, an employee left a door

unlocked, and a patient escaped from a treatment facility, leaped into the path of a truck on a

nearby highway, and was killed. Id. at 341–42. The court explained that the patient’s death was

not caused by the unlocked door: “[a]lthough Roger’s escape through the unlocked doors was

part of a sequence of events that ended in his suicide, the use and condition of the doors were too

attenuated from Roger’s death to be said to have caused it.” Id. at 343. The court concluded,

“[t]he real substance of plaintiffs’ complaint is that Roger’s death was caused, not by the

condition or use of property, but by the failure of [the facility’s] staff to restrain him once they

learned he was still suicidal.”     Id.   Because Roger’s death was “distant geographically,

temporally, and causally from the open doors” at the facility, id. at 343, proximate cause was

lacking.

       Here, in contrast, the Sanchezes pleaded that a malfunction of the telephone system,

prematurely disconnecting the call between the 911 operator and the caller, was a cause of

Matthew’s death. The connection, and disconnection, of the call was “in the intended and

ordinary use” of the telephone system. See Posey, 290 S.W.3d at 872. The Sanchezes pleaded

that Matthew survived for six hours after the call was made for emergency medical assistance.

They pleaded that had the emergency responders found Matthew before they left the premises,

they “would have most likely saved Matthew’s life.” We cannot say as a matter of law that there

                                               –11–
was no nexus between the alleged malfunction of the telephone system and Matthew’s death.

See also Borrego v. City of El Paso, 964 S.W.2d 954, 959 (Tex. App.—El Paso 1998, pet.

denied) (question of fact existed on proximate cause of injury; although plaintiff was struck by

car, he was first immobilized and abandoned by emergency responders in backboard on

roadway).

       D. Exceptions to waiver for emergency response

       The City next contends that even if a waiver is pleaded under section 101.021(2), the City

retains its immunity under TTCA section 101.062 governing the provision of 911 emergency

services. Under section 101.062, when providing emergency services, the City waives immunity

only for an “action that violates a statute or ordinance applicable to the action.” TEX. CIV. PRAC.

& REM. CODE ANN. § 101.062(b) (West 2011). The City contends the Sanchezes failed to plead

a violation of a statute or ordinance applicable to the action.

       The Sanchezes respond that in paragraph 5.2 of their petition, they alleged violations of

numerous statutes and ordinances. But the City replies that the provisions cited by the Sanchezes

are not statutes or ordinances within the meaning of section 101.062, citing Guillen v. City of San

Antonio, 13 S.W.3d 428, 434 (Tex. App.—San Antonio 2000, pet. denied), and Fernandez v.

City of El Paso, 876 S.W.2d 370, 376 (Tex. App.—El Paso 1993, writ denied). In Guillen, the

court concluded that the standard medical operating procedures of the San Antonio fire

department were “guidelines” rather than a statute or ordinance to which section 101.062

applied.    See Guillen, 13 S.W.3d at 433–34.          In both Guillen and Fernandez, the courts

concluded that the statutes and ordinances pleaded did not impose affirmative duties on the

emergency responders that were violated. See Guillen, 13 S.W.3d at 433–34 (Medical Practice

Act does not affirmatively impose duty on paramedics to yield authority to physician as alleged

by plaintiffs); Fernandez, 876 S.W.2d at 376 (provisions of Health and Safety Code and City of

                                                –12–
El Paso municipal code pleaded by appellants did not impose affirmative duty on appellee to

respond to emergency situation within certain period of time).

       Neither Guillen nor Fernandez holds that a municipal ordinance is not an “ordinance”

within the meaning of section 101.062. The Sanchezes pleaded that “[t]he 911 employees

violated city ordinances related to safety on the job, including but not limited to” two specific

sections of the Dallas City Code setting forth employee standards of conduct. See Dallas, Tex.,

City Code § 34-36(b)(5)(A) (1997 through Jan. 2014) (unacceptable conduct by employees

includes carelessness or negligence); (b)(7)(A) (safety violations). The Sanchezes also pleaded

that the City’s employees “violated local, state and federal regulations, statutes, and/or

ordinances regarding . . . determining the location of two similar but distinct calls” by

intentionally hanging up or “failing to redial a call that had become disconnected due to a phone

system malfunction prior to the arrival of emergency personnel.” Although the City ultimately

may establish that no applicable statute or ordinance was violated, the Sanchezes’ pleading

provides a basis for their claim that section 101.062 does not apply. TEX. R. CIV. P. 91a.6 (trial

court must decide motion “based solely on the pleading of the cause of action”); see also Dailey,

2014 WL 4257739, at *4 (Rule 91a expressly prohibits trial courts from considering evidence).

       E. Dismissal under Rule 91a

       Under Rule 91a.1, dismissal is proper if the Sanchezes’ claims have “no basis in law,”

that is, if their allegations taken as true, together with the inferences reasonably drawn from

them, do not entitle them to the relief sought. See TEX. R. CIV. P. 91.a.1. The waiver of

immunity under section 101.021(2) is far from clear. See, e.g., Miller, 51 S.W.3d at 589–91

(Hecht, J., concurring) (“After thirty-two years and hundreds of cases, I am now convinced that

it is simply impossible for the courts to meaningfully construe and consistently apply the use-of-

property standard in the Tort Claims Act.”). Under the standard of Rule 91a.1, we cannot say the

                                              –13–
Sanchezes’ claim “that the equipment failed or malfunctioned” is a “baseless” cause of action.

See TEX. R. CIV. P. 91a.1; see also Wooley, 2014 WL 3955111, at *4, and GoDaddy.com, LLC,
429 S.W.3d at 754 (both finding Rule 91a similar to federal standard requiring “enough facts to

state a claim to relief that is plausible on its face”).

                                              CONCLUSION

         We overrule all issues raised in the appeal and cross-appeal. We affirm the trial court’s

order.




                                                           /Michael J. O'Neill/
                                                           MICHAEL J. O’NEILL
                                                           JUSTICE

131651F.P05




                                                   –14–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

CITY OF DALLAS, Appellant                             On Appeal from the 191st Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-01651-CV          V.                        Trial Court Cause No. DC-13-08320-J.
                                                      Opinion delivered by Justice O’Neill,
DIANE SANCHEZ, INDIVIDUALLY                           Justices Lang-Miers and Brown
AND AS REPRESENTATIVE OF THE                          participating.
ESTATE OF MATTHEW SANCHEZ,
DECEASED, AND ARNOLD SANCHEZ,
Appellees

        In accordance with this Court’s opinion of this date, the trial court’s Order on Defendant
City of Dallas’s Motion to Dismiss Pursuant to Rule 91a is AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 27th day of October, 2014.




                                               –15–